Opinion by
Mr. Justice Jones,
This appeal presents a narrow issue: was the “last family or principal residence” of Adam Loudenslager (decedent) in Montgomery County so as to vest the register of wills of that county with jurisdiction to probate his will?
For a number of years, decedent owned and resided in a property known as 2716 North Ruth Street, Philadelphia, wherein he had maintained an apartment above his business shop since approximately 1940 and which he continued to maintain until the date of his death on July 27,1966. Between August and November 1965, decedent stayed with his daughter, a Mrs. Gross, at 10406 Haldeman Avenue, Philadelphia, and, thereafter, stayed with the same daughter until the early part of May 1966 at an apartment house in Philadelphia. At that time, he returned to live at 2716 North Ruth Street, Philadelphia, and remained there until July 8, 1966. The record reveals beyond any question that, until July 8, 1966, decedent’s “family or principal residence” was in Philadelphia.
For a period of a year or more prior to his death, decedent, 83 years of age, had been suffering from various illnesses which had physically handicapped him to the extent that he required some help in dressing and taking care of himself. On July 8, 1966, several of decedent’s children took him to the home of one of his daughters, a Mrs. Frisch, who lived at 3596 Glen Way, Huntington Valley, Montgomery County, and he remained there until July 13, 1966, at which time he was removed to a nursing home in Philadelphia. He remained at that nursing home until July 16, 1966 when he was again taken to Mrs. Frisch’s home in Montgomery County.1 After remaining there approxi*36mately six days, he was admitted to the Jean.es Hospital, Philadelphia, wherein he was a patient until his death, five days later, on July 27, 1966. Decedent’s physical presence in Montgomery County was approximately two weeks.
On August 10, 1966, three of decedent’s children probated a will, dated July 13, 1966, in Montgomery County and the register of wills of that county issued letters testamentary to these children who were nominated in such will as executors. Approximately four months later, Mrs. O’Brien and Mrs. Rothsching, two children excluded under decedent’s will (contestants), filed a petition for an appeal from the probate of the will alleging (a) lack of testamentary capacity, (b) undue influence, and (c) that decedent’s residence at the time of death was in Philadelphia and not Montgomery County. The latter allegation was the only one considered in the court below, and, on this appeal, is the sole question before us.
After hearing, the Orphans’ Court of Montgomery County found that decedent had intended to abandon his Philadelphia domicile, to make Montgomery County his new domicile and that Montgomery County at the time of decedent’s death was his “last family and principal residence.” Exceptions to this decree having been dismissed, the court entered the final decree from which this appeal was taken.
Initially, the court below concluded that, since the proceeding was an appeal from the probate of a will, it was the burden of the contestants to produce evidence to set aside the probate decree.2 With that conclusion we do not agree.
*37Where the appeal challenges the validity of the will itself the burden is upon the contestants, once execution of the will has been shown and the facts of probate established, to prove the invalidity of the instrument: Brantlinger Will, 418 Pa. 236, 242, 210 A. 2d 246 (1965) and authorities therein cited (testamentary capacity); Mitchell Will, 420 Pa. 218, 215 A. 2d 676 (1966) (undue influence); De Maio Will, 363 Pa. 559, 70 A. 2d 339 (1950) (undue influence); Brehony v. Brehony, 289 Pa. 267, 270, 137 A. 260 (1927) (forgery). However, where the appeal attacks the jurisdiction of the register of wills to probate a will a different rule prevails.
The sole place of probate of a will of a Pennsylvania resident is mandated by statute to be the county wherein such person had “his last family or principal residence” (Act of June 28, 1951, P. L. 638, §301, 20 P.S. §1840.301) at the time of his death. Under our case law, “residence”, in the statutory sense, is synonymous with “domicile” (Obici Estate, 373 Pa. 567, 570, 571, 97 A. 2d 49 (1953)). “The domicile of a person is the place where he has voluntarily fixed his habitation with a present intention to make it either his permanent home or his home for the indefinite future:”: Publicker Estate, 385 Pa. 403, 405, 123 A. 2d 655 (1958). See also: Dorrance's Estate, 309 Pa. 151, 172, 163 A. 303 (1932). We further said in Publicher, supra: “To effect a change of domicile there must be a concurrence of the following factors: (1) physical *38presence in the place where domicile is alleged to have been acquired, and (2) an intention to make it his home without any fixed or certain purpose to return to his former place of abode: [citing an authority].” (pp. 405, 406).
In determining a person’s domicile, the language of the United States Supreme Court, almost a century ago in Mitchell v. United States, 21 Wallace 350, is most appropriate: “A domicile once acquired is presumed to continue until it is shown to have been changed. Where a change of domicile is alleged the burden of proving it rests upon the person making the allegation. . . . Mere absence from a fixed home, however long continued, cannot work the change [of domicile]. There must be the animus to change the prior domicile for another. Until the new one is acquired the old one remains. These principles are axiomatic in the law upon the subject.” (p. 353). See also: Price v. Price, 156 Pa. 617, 625-627, 27 A. 291 (1893); Dorrance’s Estate, supra; Pusey’s Estate, 321 Pa. 248, 265, 184 A. 844 (1936); Obici Estate, supra.
In the case at bar, it is not disputed—indeed, it could not be—that up until July 8, 1966—19 days prior to his death—the domicile of decedent was in Philadelphia County which had been his domicile for many, many years. The question at issue is whether the decedent had changed his domicile to Montgomery County and the burden of proving that such a change of domicile had been effected was not upon the contestants, as the court below held, but upon the proponents of the probate of the will: Price v. Price, supra, pp. 625-627; Barclay’s Estate, 259 Pa. 401, 404, 405, 103 A. 274 (1918); Dorrance’s Estate, supra, 172; Pusey’s Estate, supra, 265, 266 (1936); Obici Estate, supra, pp. 571, 572; Ritz Estate, 8 Pa. D. & C. 2d 115 (1956). It was the duty of the proponents of the probate of *39this will, by clear and satisfactory proof, to overcome the presumption that decedent continued to retain his domicile in Philadelphia County. That the procedure involved in this litigation was an appeal from the probate of the will did not shift the burden to the contestants. Unlike an appeal from probate which challenges the validity of the will, i.e., lack of testamentary capacity, forgery, undue influence, etc., wherein we review the manner in which the court below arrived at its determination, the instant appeal attacks the competency of the court below, by reason of lack of jurisdiction, to make any determination. The status of the register of wills as a quasi-judicial officer does not alter the result as the court below implies in its opinion. The present attack is not on the manner in which the register exercised his judicial functions but whether he had the right, under the circumstances, to exercise any judicial function. The case law, in our view, mandated that the will proponents, on the appeal to the court below, carry the burden of establishing that the register of wills had jurisdiction to probate this will.
Bearing in mind the burden placed upon the proponents and that less evidence is required to prove a continuance of a domicile than to establish a new domicile (Pusey’s Estate, supra, 265), we turn to an examination of the instant record.
Several facts have been conclusively shown: (1) decedent died in a Philadelphia hospital; (2) decedent’s death certificate indicates that, in answer to the question “Where did deceased actually live?”, the response was “Phila.” County, “Penna.” State; (3) this response and information was given by Mrs. Frisch at whose home in Montgomery County it was claimed decedent had established his domicile; (4) at the time decedent was taken from his Philadelphia residence to *40Mrs. Frisch’s home in Montgomery County, he took with him his personal belongings but left his furniture in his Philadelphia apartment; (5) at the time of his removal to Montgomery County and for some period of time prior thereto, decedent was physically ill, in pain, and suffering, inter alia, from a broken arm; (6) the physician who took care of decedent had his office in the general area ivherein decedent’s daughter, Mrs. Frisch, lived and decedent was treated by his physician at the latter’s office and not in the former’s home in Philadelphia; (7) the lawyer-drawn will of July 13, 1966, recites: “I, Adam Loudenslager, Widower, of Lower Moreland Township, Montgomery County, Pa.”;3 (8) at the utmost, decedent was physically present, at interrupted intervals, in Montgomery County for a total of twelve days.
In reaching its conclusion that decedent intended to move to Montgomery County and that he intended to remain there without any fixed or certain purpose to return to his Philadelphia address, the court relied principally upon the testimony of a Mrs. Ada Kucher, characterized by the court below as “the only disinterested witness”. Mrs. Kucher was a next-door neighbor of decedent in Philadelphia and had known him for thirty years. The court below, having had the opportunity to hear and observe this witness, determined that she was credible and that imprimatur of credibility we accept. The particular portion of Mrs. Kucher’s testimony upon which the court relied was as follows: “Q. The topic of discussion of going with *41his daughter Bertha: How long did that take him and you to discuss? A. Oh, he used to talk to me a lot about it. Q. Did he? All right. A. You see, when ■I was talking to him about how nice my daughter, had it down Jersey and he told me about his daughter having a nice place and having apple trees and all up there, and you can sit out. ‘Well,’ I said, ‘instead of staying down in the city in the hot sun, why don’t you go there’? And he said he was thinking about going up there. Q. Do you recall the first time, that he expressed that to you? A. Oh, he said that several times to me. Q. I know, but, when? A. Oh, I just couldn’t think when, because he said it several times. Q. Before July—A. Oh, yes. Q. A month before? A. A couple of years he told me that, too. Q. A couple of years before that? A. Yes, he said,—I said: Well, instead of staying down in the city in the hot sun, you don’t have to do nothing,’ I said ‘you go and take it easy.’ By Ms. Clover: Q. After the 8th of July of last year, did you see Mr. Loudenslager again? A. No, because he told me he was going away. He was up to his daughter’s.”
According to Mrs. Kucher’s testimony full credibility, we fail to perceive from our examination thereof the requisite expressed intent on the part of decedent to make Mrs. Frisch’s home in Montgomery County either his permanent home or his home for the indefinite future. Unlike the court below, we fail to find in Mrs. Kucher’s testimony proof of an intent on the part of decedent to “stay for the rest of his days” in Montgomery County.
Our reading of Mrs. Kucher’s testimony and the testimony of all the other witnesses produced by the proponents of this will does not reveal the necessary animus to establish a change of domicile. On the contrary, the record portrays decedent in the early part *42of July, 1966, as an aged and ill person, whose son,— try as he did—, was unable to assume the duty of caring for the decedent in his condition,- in view of decedent’s ill health and the fact that his physician was in close proximity to Mrs. Frisch’s home in Montgomery County decedent was removed to Montgomery County. We cannot find sufficient evidence upon which to predicate a finding that decedent intended to make the home of Mrs. Frisch his permanent home or domicile. In our view, the proponents of the probate of this will have failed to carry their burden, by the requisite standard of proof, to establish a change of domicile from Philadelphia to Montgomery County.
The court below erred in placing the burden of proof upon the contestants and the record does not sustain a finding of a change of domicile by decedent.
Decree reversed. Appellees to pay costs.

 On July 13, 1966, decedent made a will and, immediately thereafter, was placed in the nursing home. Upon his release from *36the nursing home three days later, he made another will. Several of decedent’s children are attaching the validity of the will of July 13, 1966.


 The court below relied on Szmahl’s Estate, 335 Pa. 89, 6 A. 3d 267 (1939), Mader Will, 16 Fiduciary Rep. 81, 84 (1965) and *37Fiduciary Review, (March 1967), p. 4. Szmahl’s Estate, was an appeal from probate in which it was alleged the will lacked validity because it was forged. Mader, insofar as it is contrary to our view, is no longer authoritative. The editors of Fiduciary Review, commenting on Mader, stated: “Where the contestant appeals to the orphans’ court seeking reversal of the register’s decree, it would appear, by analogy to cases involving other will contests” that the burden is on the contestant.


 Such evidence, when contradicted by other facts and circumstances, is of little weight: Dalrymyle’s Estate, 215 Pa. 367, 371, 64 A. 554 (1906) ; Winsor’s Estate, 264 Pa. 552, 107 A. 888 (1919) ; Dorrancc’s Estate, supra, 169, 170; Swartz’s Estate, 26 Pa. D. & C. 181, 185 (1936); “Penna. Will Drafting”, Smith & Aker, §11.1, pp. 206, 207.